PD-1258-15
                            PD-1258-15                                      COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                            Transmitted 9/23/2015 4:45:14 PM
                                                                              Accepted 9/24/2015 4:09:46 PM
                                                                                              ABEL ACOSTA
                           CAUSE NO. 14-14-00142-CR                                                   CLERK

THE STATE OF TEXAS                           §       TEXAS COURT
                                             §
VS.                                          §       OF
                                             §
ROGELIO AVILES-BARROSO                       §       CRIMINAL APPEALS


                       MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUDGES OF THIS COURT:

       COMES NOW Gerald E. Bourque, appointed capital appellate counsel for
Appellant Rogelio Aviles-Barroso in the above styled-and-numbered causes of action.
Pursuant to Texas Rule of Appellate Procedure Rule 38.6(d), Appellant requests
additional time to file his petition for discretionary review (PDR) for the following
reasons:
                                            I.
        On August 27th, 2015, the Fourteenth Court of Appeals affirmed Mr. Barroso’s
capital murder conviction. Appellant’s current deadline to file his PDR is September 28,
2015. Counsel has two capital murder trials set on 10/5/15 and 10/12/15. To effectively
represent these capital defendants and research and draft Appellant’s PDR, appellate
counsel needs additional time. Appellate counsel asks this court for an extended deadline
of November 12th, 2015. This is counsel’s first request for an extension of time.


       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that
this Honorable Court will grant this, Appellant’s Motion for Extension of Time.

                                                     Respectfully submitted,



                                                     /s/ Gerald E. Bourque
                                                     GERALD E. BOURQUE
        September 24, 2015                           24 Waterway Ave., Suite 660
                                                     The Woodlands, TX 77380
                                                     Telephone: 713-862-7766
                                                Facsimile: 832-813-0321
                                                Gerald@geraldebourque.com
                                                Texas State Bar #02716500


                          CERTIFICATE OF SERVICE:

        On September 23, 2015, I emailed Appellant’s Motion for Extension of Time to
the Appellate Division of the Harris County District Attorney’s Office via
efile.txcourts.gov.



                                                /s/ Gerald E. Bourque
                                                Gerald E. Bourque
                                                Attorney for Mr. Barroso